Citation Nr: 1760962	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  13-28 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to service-connected psychiatric disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1960.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This case was previously remanded by the Board in June 2015.  The case has been returned to the Board for review.
 
In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the St. Paul, Minnesota RO.  A transcript of the hearing is associated with the claims file.

In May 2016, the Board denied the Veteran's claim for entitlement to service connection for a heart disability, to include as secondary to service-connected psychiatric disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and the Court granted a June 2017 Joint Motion for Remand (JMR), vacated the May 2016 Board decision and remanded the issue to the Board for readjudication.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran's claim for entitlement to service connection for a heart disability, to include as secondary to service-connected psychiatric disability must be remanded for further development before a decision may be made on the merits.

The May 2016 Board decision found the August 2015 VA examination adequate for decision making purposes and denied entitlement to service connection for a heart disability, to include as secondary to a service-connected psychiatric disability.  The parties to the June 2017 JMR agreed that the Board erred in finding the August 2015 VA examination adequate for decision making purposes.  Specifically, the parties noted that 38 C.F.R. § 3.310 (b) only requires "any increase in severity of a nonservice-connected disease or injury" for service connection and does not require that the nonservice-connected disability be "permanently worsened" by the service-connected disability.  

Upon review of the record, the Board determines that the case must be remanded for further development so that the issue outlined in the June 2017 JMR may be adequately addressed.  As stated above, the parties agreed that the August 2015 VA examination does not use the proper standard for determining whether a nonservice-connected disability is aggravated by a service-connected disability and is therefore not adequate for decision making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Veteran has not been provided an adequate VA opinion that addresses whether his heart disability is aggravated by his service-connected psychiatric disability.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the record and a copy of this remand to the examiner who conducted the August 2015 VA examination, or if the examiner is unavailable, another suitably qualified examiner, for completion of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such an examination should be scheduled.  Following review of the record, the examiner should express an opinion as to: 

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart disability, is etiologically related to his active service.

b)  If not, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart disability is proximately due to or the result of the Veteran's service-connected disabilities, specifically to include his service-connected psychiatric disability.

c)  If not, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart disability was aggravated his service-connected disabilities, specifically to include his service-connected psychiatric disability.

The examiner must indicate that the record was reviewed.  A complete rationale must be provided for each opinion given to include the Veteran's service treatment records which reflect complaints of chest pain and his lay statements that his heart symptoms worsen during periods of anxiety or stress.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether entitlement to service connection for a heart disability, to include as secondary to service-connected psychiatric disability may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




